Trippe, Judge,
concurring.
1. Where, at the October term, 1871, a case is called on the docket in its regular order, and plaintiff’s counsel is absent and not represented, and the Court dismisses the case, assigning in the order of dismissal as the reason therefor, the nonpayment of taxes : Held, that as the case was not prosecuted, and it was the duty of the Court to dispose of it when called for trial, there was a good and sufficient ground for the order, to-wit: for want of prosecution, and it is sufficient to sustain the judgment of dismissal, although not recited in the order.
2. If on the hearing’ of a motion to reinstate the case, because, amongst other reasons assigned, it was improvidently dismissed, there is evidence sufficient to authorize the Court, in the exercise of its discretion, to hold to the contrary, and that in addition to the absence of plaintiff’s counsel, without leave of the Court, when the case was called, there is testimony that counsel for plaintiff was notified of the dismissal in two weeks afterwards, expressed satisfaction that it was done, and no steps were taken to reinstate for more than a year, it was no abuse of the discretion of the Court in refusing the motion.